Citation Nr: 1548107	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  15-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the issue of entitlement to service connection for tinnitus, the VA medical treatment records reflect that the Veteran reported a little ringing in his ears.  With respect to any in-service injury or disease, the service medical treatment records and separation report of medical examination are absent for any findings or notations of tinnitus or ringing in the ears.  However, the Veteran reported that he was exposed to noise during his period of active service, which he is competent to do.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  He also stated that his tinnitus existed since 1955.  As a result, the Board finds that a VA examination is required to address the nature and etiology of the Veteran's tinnitus.  38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his tinnitus.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Following examination of the Veteran and review of the claims folder, respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in active service or is otherwise caused by active service.  The examiner should consider the Veteran's statements regarding in-service noise exposure as competent and address the statements that his tinnitus existed since 1955.

A complete rationale for any opinion expressed must be provided.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




